UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-30106 PACIFIC CONTINENTAL CORPORATION (Exact name of registrant as specified in its charter) OREGON93-1269184 (State of Incorporation)(IRS Employer Identification No) 111 West 7th Avenue Eugene, Oregon97401 (Address of principal executive offices and zip code) (541) 686-8685 (Registrant’s telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: Title of Each ClassName of Each Exchange on Which Registered Common Stock, No par value per shareNASDAQ Global Select Market Securities registered pursuant to 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.( X ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filerAccelerated filerXNon-accelerated filerSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX The aggregate market value of the voting stock held by non-affiliates of the registrant at June 30, 2010, (the last business day of the most recent second quarter) was $165,247,494 based on the closing price as quoted on the NASDAQ Global Select Market on that date. The number of shares outstanding of the registrant’s common stock, no par value, as of March 4, 2011, was 18,415,132. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates, by reference, information from the registrant’s definitive proxy statement for the 2011 annual meeting of shareholders. PACIFIC CONTINENTAL CORPORATION FORM 10-K ANNUAL REPORT TABLE OF CONTENTS PART I Page ITEM 1 Business 3 ITEM 1A Risk Factors 19 ITEM 1B Unresolved Staff Comments 24 ITEM 2 Properties 24 ITEM 3 Legal Proceedings 25 ITEM 4 Removed and Reserved 25 PART II ITEM 5 Market for Company's Common Equity, Related Shareholder Matters and Purchases of Equity Securities 25 ITEM 6 Selected Financial Data 28 ITEM 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 29 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk 48 ITEM 8 Financial Statements and Supplementary Data 51 ITEM 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 89 ITEM 9A Controls and Procedures 89 ITEM 9B Other Information 89 PART III (Items 10 through 14 are incorporated by reference from Pacific Continental Corporation's definitive proxy statement for the annual meeting of shareholders scheduled for April 18, 2011) ITEM 10 Directors, Executive Officers, and Corporate Governance 89 ITEM 11 Executive Compensation 90 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 90 ITEM 13 Certain Relationships and Related Transactions and Director Independence 90 ITEM 14 Principal Accountant Fees and Services 90 PART IV ITEM 15 Exhibits and Financial Statement Schedules 90 SIGNATURES 92 CERTIFICATIONS 93 PART I ITEM 1Business General Pacific Continental Corporation (the “Company” or the “Registrant”) is an Oregon corporation and registered bank holding company headquartered in Eugene, Oregon.The Company was organized on June 7, 1999, pursuant to a holding company reorganization of Pacific Continental Bank, its wholly-owned subsidiary (“the Bank”). The Company’s principal business activities are conducted through the Bank, an Oregon state-chartered bank with deposits insured by the Federal Deposit Insurance Corporation (“FDIC”).The Bank has two subsidiaries, PCB Service Corporation (presently inactive), which formerly held and managed Bank property, and PCB Loan Services (presently inactive), which formerly managed certain other real estate owned. Results All dollar amounts in the following sections are in thousands except per share amounts or where otherwise indicated. For the year ended December 31, 2010, the consolidated net income of the Company was $5,092 or $0.28 per diluted share.At December 31, 2010, the consolidated shareholders’ equity of the Company was $172,238 with 18,415,132 shares outstanding and a book value of $9.35 per share.Total assets were $1,210,176.Loans net of allowance for loan losses and unearned fees, were $839,815 at December 31, 2010 and represented 69.4% of total assets.Deposits totaled $958,959 at year-end 2010 with core deposits representing $895,838 or 93.4% of total deposits.Core deposits are defined as all demand, interest checking, money market, savings and local non-public time deposits, including local non-public time deposits in excess of $100.At December 31, 2010, the Company had a Tier 1 leverage capital ratio, Tier 1 risk-based capital ratio, and total risk-based capital ratio, of 13.38%, 15.86% and 17.10%, respectively, all of which are significantly above the minimum “well-capitalized” level for all capital ratios under FDIC guidelines of 5%, 6% and 10%, respectively.For more information regarding the Company’s financial condition and results of operations, see Management’s Discussion and Analysis of Financial Condition and Results of Operations and Financial Statements and Supplementary Data in Items 7 and 8 of this Form10-K. THE BANK General The Bank commenced operations on August 15, 1972.The Bank operates in three primary markets: Portland, Oregon / Southwest Washington; Seattle, Washington; and Eugene, Oregon.At December 31, 2010, the Bank operated fourteen full-service offices in six Oregon and three Washington cities.The primary business strategy of the Bank is to operate in large commercial markets and to provide comprehensive banking and related services tailored to community-based businesses, not-for-profits, professional service providers and banking services for business owners and executives.The Bank emphasizes the diversity of its product lines, high levels of personal service, and through technology, offers convenient access typically associated with larger financial institutions, while maintaining local decision-making authority and market knowledge, typical of a local community bank.More information on the Bank and its banking services can be found on its website.The Bank operates under the banking laws of the State of Oregon, State of Washington, and the rules and regulations of the FDIC and the Federal Reserve Bank of San Francisco. 3 Primary Market Area The Company’s primary markets consist of metropolitan Portland, which includes Southwest Washington, and metropolitan Eugene in the State of Oregon and metropolitan Seattle in the State of Washington.The Company has five full-service banking offices in the metropolitan Portland and Southwest Washington area, seven full-service banking offices in the metropolitan Eugene area, and two full-service offices in the metropolitan Seattle area.The Company has its headquarters and administrative office in Eugene, Oregon. Competition Commercial banking in the states of Oregon and Washington is highly competitive with respect to providing banking services, including making loans and attracting deposits.The Company competes with other banks, as well as with savings and loan associations, savings banks, credit unions, mortgage companies, investment banks, insurance companies, and other financial institutions.Banking in Oregon and Washington is dominated by several large banking institutions, including U.S. Bank, Wells Fargo Bank, Bank of America, Key Bank and Chase, which together account for a majority of the total commercial and savings bank deposits in Oregon and Washington.These competitors have significantly greater financial resources and offer a much greater number of branch locations.The Company offsets the advantage of the larger competitors by focusing on certain market segments, providing high levels of customization and personal service, and tailoring its technology, products and services to the specific market segments that the Company serves. In addition to larger institutions, numerous “community” banks and credit unions have been formed, expanded or moved into the Company’s three primary areas and have developed a similar focus to that of the Company.These institutions have further increased competition in all three of the Company’s primary markets.This number of similar financial institutions and an increased focus by larger institutions in the Company’s primary markets has led to intensified competition in all aspects of the Company’s business, particularly in the area of loan and deposit pricing. The adoption of the Gramm-Leach-Bliley Act of 1999 (the “GLB Act”) led to further intensification of competition in the financial services industry. The GLB Act eliminated many of the barriers to affiliation among providers of various types of financial services and has permitted business combinations among financial service providers such as banks, insurance companies, securities or brokerage firms, and other financial service providers. Additionally, the rapid adoption of financial services through the Internet has reduced or even eliminated many barriers to entry by financial service providers physically located outside our market area. For example, remote deposit services allow depository companies physically located in other geographical markets to service local businesses with minimal cost of entry. Although the Company has been able to compete effectively in the financial services business in its markets to date, there can be no assurance that it will be able to continue to do so in the future. The financial services industry has experienced widespread consolidation over the last decade and more recently this consolidation has accelerated due to closures of banks by applicable regulators. During the past two years, 20 banks in Oregon and Washington have been closed.The Company anticipates that closures and consolidation among financial institutions in its market areas will continue. In particular, the current economic conditions suggest a number of bank failures are possible in 2011 and 2012 in the Company’s market areas that will accelerate consolidation in the region.In addition, with the recent passage of the Dodd-Frank Act, smaller financial institutions may find it difficult to continue to operate due to higher anticipated regulatory costs.This may create pressure on these institutions to seek partnerships or mergers with larger companies.The Company seeks acquisition opportunities, including FDIC assisted transactions, from time-to-time, in its existing markets and in new markets of strategic importance.However, other financial institutions aggressively compete against the Company in the acquisition market.Some of these institutions may have greater access to capital markets, larger cash reserves, and stock for use in acquisitions that is more liquid and more highly valued by the market. In addition, the Company anticipates more competitive pressure for new loans in its markets.With loan demand relatively weak due to the economic conditions in the region, healthy banks with ample capital and liquidity are expected to aggressively seek to acquire new loan customers.This may cause pressure on loan pricing and make it more difficult to retain existing loan customers or attract new ones and may create compression in the net interest margin. 4 Services Provided The Company offers a full array of financial service products to meet the banking needs of its targeted segments in the market areas served.The Company regularly reviews the profitability and desirability of various product offerings, particularly new product offerings, to assure on-going viability. Deposit Services The Company offers a full range of deposit services that are typically available in most banks and other financial institutions, including checking, savings, money market accounts and time deposits.The transaction accounts and time deposits are tailored to the Company’s primary markets and market segments at rates competitive with those offered in the area.Additional deposits are generated through national networks for institutional deposits.All deposit accounts are insured by the FDIC to the maximum amount permitted by law. The Company has invested continuously in imaging technology since 1994 for the processing of checks.The Company was the first financial institution in Lane, Multnomah, Clackamas and Washington Counties to offer this service.Due to this investment in imaging technology, commencing in July 2007, the Company has been able to accelerate its funds availability by presenting all items for clearing to its correspondent banks via an imaged file. In addition, the Company provides on-line cash management, remote deposit capture, and banking services to businesses and consumers. The Company also allows 24-hour customer access to deposit and loan information via telephone and on-line cash management products. Lending Activities The Company emphasizes specific areas of lending within its primary markets.Secured and unsecured commercial loans are made primarily to professionals, community-based businesses, and not-for-profit organizations.These loans are available for general operating purposes, acquisition of fixed assets, purchases of equipment and machinery, financing of inventory and accounts receivable and other business purposes.The Company also originates Small Business Administration (“SBA”) loans and is a national preferred lender. Within its primary markets, the Company also originates permanent and construction loans financing commercial facilities and pre-sold, custom and speculative home construction.The major thrust of residential construction lending is smaller in-fill construction projects consisting of single-family residences.However, due to the rapid deterioration in the national and regional housing market, the Company severely restricted lending on speculative home construction and significantly reduced its exposure to residential construction lending.In addition, due to the economic recession and softness in commercial real estate markets, the Company has taken steps to reduce its exposure to commercial real estate loans, both for construction of new facilities and permanent loans for commercial facilities, particularly investor-owned facilities.The focus of the Company’s commercial real estate lending activities is primarily on owner-occupied facilities.The Company also finances requests for multi-family residences. Inter-agency guidelines adopted by federal bank regulators mandate that financial institutions establish real estate lending policies with maximum allowable real estate loan-to-value limits, subject to an allowable amount of non-conforming loans as a percentage of capital.The Board of Directors has approved specific lending policies and procedures for the Company, and management is responsible for implementation of the policies.The lending policies and procedures include guidelines for loan term, loan-to-value ratios that are within established federal banking guidelines, collateral appraisals and cash flow coverage.The loan policies also vest varying levels of loan authority in management, the Company’s Loan Committee and the Board of Directors.Company management monitors lending activities through management meetings, loan committee meetings, monthly reporting, and periodic review of loans by third-party contractors. Fixed rate and variable rate residential mortgage loans are offered through the Company’s mortgage loan department.Most residential mortgage loans originated are sold in the secondary market along with the mortgage loan servicing rights. 5 The Company makes secured and unsecured loans to individuals for various purposes including purchases of automobiles, mobile homes, boats, and other recreational vehicles, home improvements, education, and personal investment. Merchant and Card Services The Company provides merchant card payment services, through an outside processor, for its client base, including community-based businesses, not-for-profits, and professional service providers.This includes processing of credit card transactions and issuance of business credit cards.This service is an integral part of the Company’s strategy to focus on marketing to community-based business, not-for-profits, and professional service providers.During 2010, the Company processed approximately $205,000 in credit card transactions for its merchant clients.The Company also offers credit card services to its business customers and uses an outside vendor for credit card processing.The Company does not issue credit cards to individuals. Other Services The Company provides other traditional commercial and consumer banking services, including cash management products for businesses, on-line banking, safe deposit services, debit and ATM cards, ACH transactions, savings bonds, cashier’s checks, travelers’ checks, notary services and others.The Company is a member of numerous ATM networks and utilizes an outside processor for the processing of these automated transactions.The Company has an agreement with MoneyPass, an ATM provider that permits Company customers to use MoneyPass ATM’s located throughout the country at no charge to the customer. Employees At December 31, 2010, the Company employed 263 full-time equivalent (“FTE”) employees with 24 FTE’s in the Seattle market, 51 FTE’s in the Portland market, 83 FTE’s in the Eugene market and 105 FTE’s in administrative functions located in Eugene, Oregon.None of these employees are represented by labor unions, and management believes that the Company’s relationship with its employees is good.The Company emphasizes a positive work environment for its employees, which is validated by recognition from independent third-parties.During 2010, the Company was recognized for the tenth consecutive year by Oregon Business Magazine as one of Oregon’s Best 100 Companies for which to work, and was the highest-rated financial institution in the state.Additionally, the Company was named one of Oregon’s Most Admired Companies by the Portland Business Journal. The Company and its employees have also been recognized for their involvement in the community.Management continually strives to retain and attract top talent as well as provide career development opportunities to enhance skill levels.A number of benefit programs are available to eligible employees, including group medical plans, paid sick leave, paid vacation, group life insurance, 401(k) plans, and equity compensation plans. 6 Supervision and Regulation General The following discussion provides an overview of certain elements of the extensive regulatory framework applicable to the Company and the Bank. This regulatory framework is primarily designed for the protection of depositors, federal deposit insurance funds and the banking system as a whole, rather than specifically for the protection of shareholders. Due to the breadth and growth of this regulatory framework, our costs of compliance continue to increase in order to monitor and satisfy these requirements. To the extent that this section describes statutory and regulatory provisions, it is qualified by reference to those provisions. These statutes and regulations, as well as related policies, are subject to change by Congress, state legislatures and federal and state regulators. Changes in statutes, regulations or regulatory policies applicable to us, including the interpretation or implementation thereof, could have a material effect on our business or operations. In light of the recent financial crisis, numerous proposals to modify or expand banking regulation have surfaced. Based on past history, if any are approved, they will add to the complexity and cost of our business. Federal Bank Holding Company Regulation General.The Company is a bank holding company as defined in the Bank Holding Company Act of 1956, as amended (“BHCA”), and is therefore subject to regulation, supervision and examination by the Federal Reserve. In general, the BHCA limits the business of bank holding companies to owning or controlling banks and engaging in other activities closely related to banking. The Company must file reports with and provide the Federal Reserve such additional information as it may require. Under the Financial Services Modernization Act of 1999, a bank holding company may apply to the Federal Reserve to become a financial holding company, and thereby engage (directly or through a subsidiary) in certain expanded activities deemed financial in nature, such as securities brokerage and insurance underwriting. Holding Company Bank Ownership.The BHCA requires every bank holding company to obtain the prior approval of the Federal Reserve before (i) acquiring, directly or indirectly, ownership or control of any voting shares of another bank or bank holding company if, after such acquisition, it would own or control more than 5% of such shares; (ii) acquiring all or substantially all of the assets of another bank or bank holding company; or (iii) merging or consolidating with another bank holding company. Holding Company Control of Nonbanks.With some exceptions, the BHCA also prohibits a bank holding company from acquiring or retaining direct or indirect ownership or control of more than 5% of the voting shares of any company which is not a bank or bank holding company, or from engaging directly or indirectly in activities other than those of banking, managing or controlling banks, or providing services for its subsidiaries. The principal exceptions to these prohibitions involve certain non-bank activities that, by statute or by Federal Reserve regulation or order, have been identified as activities closely related to the business of banking or of managing or controlling banks. Transactions with Affiliates.Subsidiary banks of a bank holding company are subject to restrictions imposed by the Federal Reserve Act on extensions of credit to the holding company or its subsidiaries, on investments in their securities, and on the use of their securities as collateral for loans to any borrower. These regulations and restrictions may limit the Company’s ability to obtain funds from the Bank for its cash needs, including funds for payment of dividends, interest and operational expenses. Tying Arrangements.We are prohibited from engaging in certain tie-in arrangements in connection with any extension of credit, sale or lease of property or furnishing of services. For example, with certain exceptions, neither the Company nor its subsidiaries may condition an extension of credit to a customer on either (i) a requirement that the customer obtain additional services provided by us; or (ii) an agreement by the customer to refrain from obtaining other services from a competitor. 7 Support of Subsidiary Banks.Under Federal Reserve policy, the Company is expected to act as a source of financial and managerial strength to the Bank.This means that the Company is required to commit, as necessary, resources to support the Bank. Any capital loans a bank holding company makes to its subsidiary banks are subordinate to deposits and to certain other indebtedness of those subsidiary banks. State Law Restrictions.As an Oregon corporation, the Company is subject to certain limitations and restrictions under applicable Oregon corporate law. For example, state law restrictions and limitations in Oregon include indemnification of directors, distributions to shareholders, transactions involving directors, officers or interested shareholders, maintenance of books, records and minutes, and observance of certain corporate formalities. Federal and State Regulation of Pacific Continental Bank General.The Bank is an Oregon commercial bank operating in Oregon and Washington with deposits insured by the FDIC.As a result, the Bank is subject to supervision and regulation by the Oregon Department of Consumer and Business Services (the “Oregon Department”) and the FDIC. These agencies have the authority to prohibit banks from engaging in what they believe constitute unsafe or unsound banking practices. Additionally, the Bank’s branches in Washington are subject to supervision and regulation by the Washington Department of Financial Institutions and must comply with applicable Washington laws regarding community reinvestment, consumer protection, fair lending, and intrastate branching. Community Reinvestment.The Community Reinvestment Act of 1977 (“CRA”) requires that, in connection with examinations of financial institutions within their jurisdiction, the FDIC evaluate the record of the financial institution in meeting the credit needs of its local communities, including low and moderate-income neighborhoods, consistent with the safe and sound operation of the institution. A bank’s community reinvestment record is also considered by the applicable banking agencies in evaluating mergers, acquisitions and applications to open a branch or facility. Insider Credit Transactions.Banks are also subject to certain restrictions imposed by the Federal Reserve Act on extensions of credit to executive officers, directors, principal shareholders or any related interests of such persons. Extensions of credit (i) must be made on substantially the same terms, including interest rates and collateral, and follow credit underwriting procedures that are at least as stringent as those prevailing at the time for comparable transactions with persons not covered above and who are not employees; and (ii) must not involve more than the normal risk of repayment or present other unfavorable features. Banks are also subject to certain lending limits and restrictions on overdrafts to insiders. A violation of these restrictions may result in the assessment of substantial civil monetary penalties, the imposition of a cease and desist order, and other regulatory sanctions. Regulation of Management.Federal law (i) sets forth circumstances under which officers or directors of a bank may be removed by the institution's federal supervisory agency; (ii) places restraints on lending by a bank to its executive officers, directors, principal shareholders and their related interests; and (iii) prohibits management personnel of a bank from serving as a director or in other management positions of another financial institution whose assets exceed a specified amount or which has an office within a specified geographic area. Safety and Soundness Standards.Federal law imposes certain non-capital safety and soundness standards upon banks. These standards cover internal controls, information systems and internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees and benefits, such other operational and managerial standards as the agency determines to be appropriate, and standards for asset quality, earnings and stock valuation. An institution that fails to meet these standards must develop a plan acceptable to its regulators, specifying the steps that the institution will take to meet the standards. Failure to submit or implement such a plan may subject the institution to regulatory sanctions. 8 Interstate Banking and Branching The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (“Interstate Act”) relaxed prior interstate branching restrictions under federal law by permitting nationwide interstate banking and branching under certain circumstances. Generally, bank holding companies may purchase banks in any state, and states may not prohibit these purchases. Additionally, banks are permitted to merge with banks in other states, as long as the home state of neither merging bank has opted out under the legislation. The Interstate Act requires regulators to consult with community organizations before permitting an interstate institution to close a branch in a low-income area. Federal banking agency regulations prohibit banks from using their interstate branches primarily for deposit production and the federal banking agencies have implemented a loan-to-deposit ratio screen to ensure compliance with this prohibition. Oregon and Washington have both enacted “opting in” legislation in accordance with the Interstate Act, allowing banks to engage in interstate merger transactions, subject to certain “aging” requirements. Oregon restricts an out-of-state bank from opening de novo branches. However, once an out-of-state bank has acquired a bank within Oregon, either through merger or acquisition of all or substantially all of the bank’s assets or through authorized de novo branching, the out-of-state bank may open additional branches within Oregon. Under Washington law, an out-of-state bank may, subject to Department of Financial Institutions’ approval, open de novo branches in Washington or acquire an in-state branch so long as the home state of the out-of-state bank has reciprocal laws with respect to de novo branching or branch acquisitions. Dividends The principal source of the Company’s cash is from dividends received from the Bank, which are subject to government regulation and limitations.In addition, capital raises provide another source of cash.Regulatory authorities may prohibit banks and bank holding companies from paying dividends in a manner that would constitute an unsafe or unsound banking practice or would reduce the amount of its capital below that necessary to meet minimum applicable regulatory capital requirements. Oregon law and Federal Reserve Bank guidelines also limit a bank’s ability to pay dividends that are greater than retained earnings without approval of the applicable state regulators. The Bank entered into an informal agreement with the FDIC, the Oregon Department, and the Federal Reserve, which requires the Bank to obtain advance approval from the FDIC and the Oregon Department prior to paying any dividends or making interest payments on its trust preferred debt. Payment of cash dividends by the Company and the Bank will depend on sufficient earnings to support them and approval of appropriate bank regulatory authorities. Capital Adequacy Regulatory Capital Guidelines.Federal bank regulatory agencies use capital adequacy guidelines in the examination and regulation of bank holding companies and banks. The guidelines are “risk-based,” meaning that they are designed to make capital requirements more sensitive to differences in risk profiles among banks and bank holding companies. Tier 1 and Tier 2 Capital.Under the guidelines, an institution’s capital is divided into two broad categories, Tier 1 capital and Tier 2 capital.Tier 1 capital generally consists of common stockholders’ equity, surplus and undivided profits.Tier 2 capital generally consists of the allowance for loan losses, hybrid capital instruments, and subordinated debt.The sum of Tier 1 capital and Tier 2 capital represents an institution’s total capital.The guidelines require that at least 50% of an institution’s total capital consist of Tier 1 capital. Risk-based Capital Ratios.The adequacy of an institution’s capital is gauged primarily with reference to the institution’s risk-weighted assets.The guidelines assign risk weightings to an institution’s assets in an effort to quantify the relative risk of each asset and to determine the minimum capital required to support that risk.An institution’s risk-weighted assets are then compared with its Tier 1 capital and total capital to arrive at a Tier 1 risk-based ratio and a total risk-based ratio, respectively.The guidelines provide that an institution must have a minimum Tier 1 risk-based ratio of 4% and a minimum total risk-based ratio of 8%. 9 Leverage Ratio.The guidelines also employ a leverage ratio, which is Tier 1 capital as a percentage of average total assets, less goodwill and intangible assets.The principal objective of the leverage ratio is to constrain the maximum degree to which a bank holding company may leverage its equity capital base. The minimum leverage ratio is 3%; however, for all but the most highly rated bank holding companies and for bank holding companies seeking to expand, regulators expect an additional cushion of at least 1% to 2%. Prompt Corrective Action.Under the guidelines, an institution is assigned to one of five capital categories depending on its total risk-based capital ratio, Tier 1 risk-based capital ratio, and leverage ratio, together with certain subjective factors. The categories range from “well-capitalized” to “critically under capitalized.”Institutions that are “under capitalized” or lower are subject to certain mandatory supervisory corrective actions. At each successively lower capital category, an insured bank is subject to increased restrictions on its operations. During these challenging economic times, the federal banking regulators have actively enforced these provisions. Regulatory Oversight and Examination The Federal Reserve conducts periodic inspections of bank holding companies, which are performed both onsite and offsite. The supervisory objectives of the inspection program are to ascertain whether the financial strength of the bank holding company is being maintained on an ongoing basis and to determine the effects or consequences of transactions between a holding company or its non-banking subsidiaries and its subsidiary banks. For holding companies under $10 billion in assets, the inspection type and frequency varies depending on asset size, complexity of the organization and the holding company’s rating at its last inspection. Banks are subject to periodic examinations by their primary regulators. Bank examinations have evolved from reliance on transaction testing in assessing a bank’s condition to a risk-focused approach. These examinations are extensive and cover the entire breadth of operations of the Bank. Generally, safety and soundness examinations occur on an 18-month cycle for banks under $500 million in total assets that are well-capitalized and without regulatory issues, and on a 12-month cycle otherwise. Examinations alternate between the federal and state bank regulatory agency and may occur on a combined schedule. The frequency of consumer compliance and CRA examinations is linked to the size of the institution and its compliance and CRA ratings at its most recent examinations. However, the examination authority of the Federal Reserve and the FDIC allows them to examine supervised banks as frequently as deemed necessary based on the condition of the Bank or as a result of certain triggering events.The Bank is party to an informal agreement with the FDIC, the Federal Reserve Bank and the Oregon Department, which outlines specific areas for improvement primarily related to capital levels and levels of classified assets.In addition, the agreement requires the Bank to obtain advance approval from the FDIC and the Oregon Department before the Bank may pay any dividends to the Company.At December 31, 2010, management believes it has achieved all objectives and improvements requested in the agreement. Corporate Governance and Accounting Sarbanes-Oxley Act of 2002. The Sarbanes-Oxley Act of 2002 (the “Act”) addresses, among other things, corporate governance, auditing and accounting, enhanced and timely disclosure of corporate information, and penalties for non-compliance. Generally, the Act (i) requires chief executive officers and chief financial officers to certify to the accuracy of periodic reports filed with the Securities and Exchange Commission (the “SEC”); (ii) imposes specific and enhanced corporate disclosure requirements; (iii) accelerates the time frame for reporting of insider transactions and periodic disclosures by public companies; (iv) requires companies to adopt and disclose information about corporate governance practices, including whether or not they have adopted a code of ethics for senior financial officers and whether the audit committee includes at least one “audit committee financial expert;” and (v) requires the SEC, based on certain enumerated factors, to regularly and systematically review corporate filings. 10 As a publicly reporting company, we are subject to the requirements of the Act and related rules and regulations issued by the SEC and NASDAQ. After enactment, we updated our policies and procedures to comply with the Act’s requirements and have found that such compliance, including compliance with Section 404 of the Act relating to internal control over financial reporting, has resulted in significant additional expense for the Company. We anticipate that we will continue to incur such additional expense in our ongoing compliance. Anti-terrorism USA Patriot Act of 2001.The Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, intended to combat terrorism, was renewed with certain amendments in 2006 (the “Patriot Act”).Certain provisions of the Patriot Act were made permanent and other sections were made subject to extended “sunset” provisions. The Patriot Act, in relevant part, (i) prohibits banks from providing correspondent accounts directly to foreign shell banks; (ii) imposes due diligence requirements on banks opening or holding accounts for foreign financial institutions or wealthy foreign individuals; (iii) requires financial institutions to establish an anti-money-laundering compliance program; and (iv) eliminates civil liability for persons who file suspicious activity reports. Financial Services Modernization Gramm-Leach-Bliley Act of 1999.The Gramm-Leach-Bliley Financial Services Modernization Act of 1999 brought about significant changes to the laws affecting banks and bank holding companies.Generally, the Act (i) repeals historical restrictions on preventing banks from affiliating with securities firms; (ii) provides a uniform framework for the activities of banks, savings institutions and their holding companies; (iii) broadens the activities that may be conducted by national banks and banking subsidiaries of bank holding companies; (iv) provides an enhanced framework for protecting the privacy of consumer information and requires notification to consumers of bank privacy policies; and (v) addresses a variety of other legal and regulatory issues affecting both day-to-day operations and long-term activities of financial institutions. Bank holding companies that qualify and elect to become financial holding companies can engage in a wider variety of financial activities than permitted under previous law, particularly with respect to insurance and securities underwriting activities. The Emergency Economic Stabilization Act of 2008 Emergency Economic Stabilization Act of 2008.In response to market turmoil and financial crises affecting the overall banking system and financial markets in the United States, the Emergency Economic Stabilization Act of 2008 (“EESA”) was enacted on October3, 2008. EESA provides the United States Department of the Treasury (the “Treasury”) with broad authority to implement certain actions intended to help restore stability and liquidity to the U.S. financial markets. Troubled Asset Relief Program. Under the EESA, the Treasury has authority, among other things, to purchase up to $700 billion in mortgage loans, mortgage-related securities and certain other financial instruments, including debt and equity securities issued by financial institutions pursuant to the Troubled Asset Relief Program (“TARP”). The purpose of TARP is to restore confidence and stability to the U.S. banking system and to encourage financial institutions to increase lending to customers and to each other.Pursuant to the EESA, the Treasury was initially authorized to use $350 billion for TARP. Of this amount, the Treasury allocated $250 billion to the TARP Capital Purchase Program, which funds were used to purchase preferred stock from qualifying financial institutions. After receiving preliminary approval from Treasury to participate in the program, the Company elected not to participate in light of its capital position and due to its ability to raise capital successfully in private equity markets. Temporary Liquidity Guarantee Program. Another program established pursuant to the EESA is the Temporary Liquidity Guarantee Program (“TLGP”), which (i) removed the limit on FDIC deposit insurance coverage for non-interest bearing transaction accounts through December31, 2009, and (ii) provided FDIC backing for certain types of senior unsecured debt issued from October14, 2008, through June30, 2009. The end-date for issuing senior unsecured debt was later extended to October31, 2009 and the FDIC also extended the Transaction Account Guarantee portion of the TLGP through December31, 2010. Financial institutions that did not opt out of unlimited coverage for non-interest bearing accounts were initially charged an annualized 10 basis points on individual account balances exceeding $250,000, and those issuing FDIC-backed senior unsecured debt were initially charged an annualized 75 basis points on all such debt, although those rates were subsequently increased. We elected to fully participate in both parts of the TLGP. 11 Deposit Insurance The Bank’s deposits are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits and are subject to deposit insurance assessments designed to tie what banks pay for deposit insurance more closely to the risks they pose. The Bank has prepaid its quarterly deposit insurance assessments for 2011 and 2012 pursuant to applicable FDIC regulations, but the passage of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) in July 2010 required the FDIC to amend its regulations to redefine the assessment base used for calculating deposit insurance assessments.As a result, in February 2011, the FDIC approved new rules to, among other things, change the assessment base from one based on domestic deposits (as it has been since 1935) to one based on assets (average consolidated total assets minus average tangible equity).Since the new assessment base is larger than the base used under prior regulations, the rules also lower assessment rates, so that the total amount of revenue collected by the FDIC from the industry is not significantly altered.The rule also revises the deposit insurance assessment system for large financial institutions, defined as institutions with at least $10 billion in assets.The rules revise the assessment rate schedule, effective April 1, 2011, and adopt additional rate schedules that will go into effect when the Deposit Insurance Fund reserve ratio reaches various milestones. Insurance of Deposit Accounts.The EESA included a provision for a temporary increase from $100,000 to $250,000 per depositor in deposit insurance effective October3, 2008, through December 31, 2010. On May 20, 2009, the temporary increase was extended through December 31, 2013.The Dodd-Frank Act permanently raises the current standard maximum deposit insurance amount to $250,000. The FDIC insurance coverage limit applies per depositor, per insured depository institution for each account ownership category.EESA also temporarily raised the limit on federal deposit insurance coverage to an unlimited amount for non-interest or low-interest bearing demand deposits. Pursuant to the Dodd-Frank Act, unlimited coverage for non-interest transaction accounts will continue upon expiration of the TLGP until December 31, 2012. Recent Legislation Dodd-Frank Wall Street Reform and Consumer Protection Act. As a result of the recent financial crises, on July21, 2010, the Dodd-Frank Act was signed into law.The Dodd-Frank Act is expected to have a broad impact on the financial services industry, including significant regulatory and compliance changes and changes to corporate governance matters affecting public companies.Many of the requirements called for in the Dodd-Frank Act will be implemented over time and most will be subject to implementing regulations over the course of several years. Among other things, the legislation (i) centralizes responsibility for consumer financial protection by creating a new agency responsible for implementing, examining and enforcing compliance with federal consumer financial laws; (ii) applies the same leverage and risk-based capital requirements that apply to insured depository institutions to bank holding companies; (iii) requires the FDIC to seek to make its capital requirements for banks countercyclical so that the amount of capital required to be maintained increases in times of economic expansion and decreases in times of economic contraction; (iv) changes the assessment base for federal deposit insurance from the amount of insured deposits to consolidated assets less tangible capital; (v) requires the SEC to complete studies and develop rules or approve stock exchange rules regarding various investor protection issues, including shareholder access to the proxy process, and various matters pertaining to executive compensation and compensation committee oversight; (vi) makes permanent the $250,000 limit for federal deposit insurance and provides unlimited federal deposit insurance until December 31, 2012, for non-interest bearing transaction accounts; and (vii) repeals the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts. Many aspects of the Dodd-Frank Act are subject to rulemaking and will take effect over several years, making it difficult to anticipate the overall financial impact on the Company, the Bank and the financial services industry more generally.However, based on past experience with new legislation, it can be anticipated that the Dodd-Frank Act, directly and indirectly, will impact the business of the Company and the Bank and increase compliance costs. 12 American Recovery and Reinvestment Act of 2009. On February 17, 2009, the American Recovery and Reinvestment Act of 2009 (“ARRA”) was signed into law. ARRA is intended to help stimulate the economy through a combination of tax cuts and spending provisions applicable to a broad range of areas with an estimated cost of $787 billion. The impact that ARRA may have on the U.S. economy, the Company and the Bank cannot be predicted with certainty. Overdrafts. On November17, 2009, the Board of Governors of the Federal Reserve System promulgated the Electronic Fund Transfer rule with an effective date of January19, 2010, and a mandatory compliance date of July1, 2010. The rule, which applies to all FDIC-regulated institutions, prohibits financial institutions from assessing an overdraft fee for paying automated teller machine (“ATM”) and one-time point-of-sale debit card transactions, unless the customer affirmatively opts in to the overdraft service for those types of transactions. The opt-in provision establishes requirements for clear disclosure of fees and terms of overdraft services for ATM and one-time debit card transactions. Since a percentage of the Company’s service charges on deposits are in the form of overdraft fees on point-of-sale transactions, this could have an adverse impact on our non-interest income. Proposed Legislation Proposed legislation that may affect the Company and the Bank is introduced in almost every legislative session.Certain of such legislation could dramatically affect the regulation of the banking industry.We cannot predict if any such legislation will be adopted or if it is adopted how it would affect the business of the Bank or the Company.Past history has demonstrated that new legislation or changes to existing laws or regulations usually results in a greater compliance burden and therefore generally increases the cost of doing business. Effects of Government Monetary Policy Our earnings and growth are affected not only by general economic conditions, but also by the fiscal and monetary policies of the federal government, particularly the Federal Reserve. The Federal Reserve implements national monetary policy for such purposes as curbing inflation and combating recession, and its open market operations in U.S. government securities, control of the discount rate applicable to borrowings from the Federal Reserve, and establishment of reserve requirements against certain deposits, influence the growth of bank loans, investments and deposits, and also affect interest rates charged on loans or paid on deposits. The nature and impact of future changes in monetary policies, and their impact on us cannot be predicted with certainty. 13 Statistical Information All dollar amounts in the following sections, except per common share data, are in thousands of dollars, except where otherwise indicated. Selected Quarterly Information The following chart contains data for the last eight quarters ended December 31, 2010. YEAR QUARTER Fourth Third Second First Fourth Third Second First Interest income $ Interest expense Net interest income Provision for loan loss Noninterest income Noninterest expense Net income (loss) 24 ) PER COMMON SHARE DATA Net income (loss) - (basic) $ $
